PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:     16/159,436
Filing Date: 		   10/12/2018
Appellant(s): 		   Young et al.



__________________
Edward J. Lenart
For Appellant




EXAMINER’S ANSWER
This is in response to the appeal brief filed 12/21/2020 appealing from the Office action mailed 07/17/2020.



(1)  	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) 	 Response to Argument
Regarding Claims 17-20:
1.  	The appellant argues that the Burroughs (US 9,381,420) reference does not disclose every element and limitation recited in claims 17-20: 
Appellant argues that “the Burroughs reference does not disclose capturing video of the basketball player performing the test” or “generating test performance data based on the video”(See App. Br. Page 6-11).
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that, using the broadest reasonable interpretation of capturing video of a basketball player performing a test and generating test performance based on the video, the presentation of video capturing a move performed by an entity and providing performance metrics being provided based on the captured move (i.e. video of the basketball player performing a test, as disclosed in col. 27, lines 1-6 of Burroughs), along with the performance metrics generated based on drills (e.g., test) being performed and shared by a user imitating the moves performed on the captured video (as disclosed in col. 26, lines 54-60 and col. 27, lines 14-35 of Burroughs), are inherent in light of the applicant’s claim limitations (in light of the broad and wide scope of the term based on the video) because the calculated score/metrics of the user performing the drill (i.e., test) are based on the moves performed by the entity in the captured video (e.g., test performance generated based on the video) and how accurately the user performs and mimics each drill captured in the video. Fig. 1A, ‘102, fig. 13, col. 28, lines 1-10, col. 32, lines 57-67, and col. 33, lines 1-4 of Burroughs also disclose that the calculated performance metrics calculated for each user performing the drills captured on video are also determined based on video of the captured during an event, session, game, etc. that are transmitted/shared by the user and among a plurality of other users for GUI/screen display of metrics based on the moves and other factors captured on said video (as disclosed in fig. 8 of Burroughs).
2.  	The appellant argues that Burroughs (US 9,381,420) in view of Kelin (US 2008/0015061) do not teach or suggest every limitation cited in claims 1-8, 10-11, and 13-15: 
a)  Appellant argues that the Burroughs and the Klein references fail to teach or suggest sending the data structure to a server to cause the server to initiate a notification regarding the skills test to at least a second mobile device associated with the player (See App. Br. Pg. 11-15).
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that, using the broadest reasonable interpretation of the term “initiate a notification….to a second mobile device associated as disclosed in col. 28, lines 5-18 of Burroughs), upon the server receiving performance metric data of a current or previous session (i.e., sending a data structure to a server), as disclosed in col. 19, lines 20-25 of Burroughs, are obvious in light of the claimed limitations. According to par [0116], lines 10-11 and [0121], lines 9-11 of the applicant’s specification, the data structure transmitted to the server may be a result of each shot taken after completion of a skills test by a user and the notifications regarding the skills test are drawn to push notifications transmitted to mobile devices regarding results corresponding to data captured upon completion of each skills test. The applicant’s specification doesn’t provide explicit language for how a second or plurality of mobile devices is specifically associated with each user and the examiner maintains that the transmission of performance metric data to a server (disclosed in col. 19, lines 20-25 of Burroughs), causing the server to communicate the collected performance metric data to a plurality of mobile user devices, via GUI display (disclosed in col. 28, lines 5-18 and fig. 32-35 of Burroughs), as each mobile device receiving the performance results are associated or affiliated with the user or player of whom the monitored data was captured.
b)  Appellant argues that the Burroughs and the Klein references fail to teach or suggest a second mobile device configured to display the visual representation of the basketball court concurrently with at least one user interface element corresponding to at least one action in the sequence of actions, wherein a placement of the at least one user interface element relative to a basketball hoop in the visual representation is determined, at (See App. Br. Pg. 15-16). 
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that the graphical display of the basketball court (i.e., visual representation of the basketball court) with each zone on the basketball court being identified to disclose which location of the court each shot has been taken (disclosed in par [0008] & fig. 3A-3B of Klein) being displayed synchronously with the displayed shooting performance measurements collected and displayed on a display console of one of a plurality of user devices, i.e., “second mobile device”, (as disclosed in par [0035], fig. 1-2J & fig. 4a-4C of Klein) corresponding to the shots made/missed/etc. by the player currently being monitored for performance metrics while currently taking the plurality of shots (e.g., displaying the visual representation of the basketball court concurrently with at least one user interface element corresponding to at least one action in the sequence of actions). The applicant’s specification doesn’t explicitly disclose what structure the claimed ‘user interface element’ is drawn to and, using the broadest reasonable interpretation of the term, the examiner maintains that the plurality of devices, such as a PDA, laptop, wireless device, etc. (as disclosed in par [0031], lines 60-65 of Klein) being implemented to display performance metric data of a player simultaneously with results of shots taken while the virtual representation of the basketball court is being displayed (disclosed in fig. 1-4C of Klein) would be obvious to one of ordinary skill in the art in light of “a second mobile device configured to display the visual representation of the basketball court concurrently with at least one user interface element corresponding to at least one action in the sequence of actions” because the charts displayed on the plurality disclosed by Klein) display charts and other graphical shot-related metrics performed by the player while the representation of each zone on the basketball court is also being displayed on each user’s device.
		Regarding wherein a placement of the at least one user interface element relative to a basketball hoop in the visual representation is determined, at the second mobile device after receipt of the data structure, based at least in part of a profile of the player, the only mention of a placement of a user interface element within the applicant’s specification (par [0126], lines 8-10 of the applicant’s disclosure) discloses an icon placement in the mobile app to illustrate test-related metrics, such as measured distances of each shot taken by the player that’s being monitored. The examiner maintains that the icons being utilized to measure & display shooting performance data relating to the player on the court and provides training-session related prompts (disclosed in par [0031], lines 1-15 of Klein) are obvious in light of the claimed limitation because each icon is placed in a display area of each user device (i.e., second mobile device) to indicate the location of where each player (based at least in part of a profile of the player) takes shots (e.g., measured distances of each shot taken by the player that’s being monitored relative to the basketball hoop), in which the icon is also used by each mobile device viewing the console display on each particular mobile/portable device displaying a visual representation of the user/player having their performance monitored, while displaying each zone on the court in which each shot is taken, relative to the measured distance between each player and the basketball hoop/rim during each shooting session (as also disclosed in par [0031] of Klein), corresponding to the player being prompted/instructed (e.g., upon receipt of the data structure) to perform various shooting-related tasks on the court to be displayed as disclosed in fig. 2-3B of Klein).  

3.  	The appellant submits that the cited combination of references does not teach or suggest every element recited in the dependent claims of the present application.
	a)  Appellant argues that Burroughs fails to teach wherein placement of the at least one user interface element is determined based on a skill level of the player indicated in the profile of the player (See App. Br. Pg. 15-21).
The Examiner respectfully disagrees with the Appellant.
	         The Examiner respectfully submits that, with regards to placing the user interface element being determined based on skill level of the player indicated in each player’s profile, the performance metric levels assigned to each player based on their monitored previous performance history (disclosed in col. 19, lines 51-67 of Burroughs) and the icons allocated based on determined user attributes, such as quickness, measured vertical jump, etc., assigned to each user (disclosed in col. 17, lines 18-35 of Burroughs), are obvious in light of the limitation in question because each icon is allocated as an element on each user profile displayed as a portion of a GUI on each user’s mobile device (as disclosed in fig. 9, 14, 20a, 31, and 33 of Burroughs) based on the monitored and collected performance level of each user.
             b)  Appellant argues that Burroughs fails to teach wherein the skill level of the player includes at least one of high school, college, or professional (See App. Br. Pg. 15-21).
	The Examiner respectfully disagrees with the Appellant.
		The Examiner respectfully submits that, according to the broadest    reasonable interpretation of wherein the skill level of the player includes at least one of high school, college, or professional, the examiner maintains that determining the status of the users performing the shot related tasks, including amateur status among other achieved status levels, in comparison to the professional athlete’s skill level, whose signature moves the user attempts to imitate, is obvious in light of the limitation in question because, although the Burroughs reference doesn’t explicitly include the terms “high school” or “college”, each status level determined for each user (disclosed by col. 26, lines 50-61 of Burroughs) clearly distinguishes that each user performing each drill has been assigned amateur status (among other assigned status level) as opposed to the professional status of each player the user attempts to imitate. 


 (3) 	Conclusion
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.